Appeal by purported defendant Eveready Insurance Company from an order of the Supreme Court, Richmond County (Lodato, J.), entered August 10, 1983, which, inter alia, (1) denied its application for an order directing that the parties (plaintiff Darla Mechtly and defendants Louis Moreno and Richmond Memorial Hospital and Medical Center) satisfy a no-fault lien asserted pursuant to subdivision 2 of section 673 of the Insurance Law in the sum of $50,000, and (2) granted plaintiff Darla Mechtly’s cross motion to vacate the lien claimed by Eveready. H Appeal dismissed, with costs payable by Eveready Insurance Company to plaintiff Darla Mechtly. 11 Eveready Insurance Company was not a party to the instant medical malpractice action, and, under the circumstances of this case, has no standing to appeal (cf. CPLR 5511). U Were we to reach the merits we would affirm. The proof supported the court’s finding that the settlement proceeds paid on behalf of the noncovered tort-feasors reasonably represented an award for noneconomic loss, namely, pain and suffering. Further, while Eveready was on notice of the commencement of the trial in the medical malpractice action, it failed to have its representative appear either during trial or during the settlement negotiations instituted at the close of all the evidence in the case. Accordingly, Eveready cannot now be heard to complain. Mangano, J. P., O’Connor, Boyers and Eiber, JJ., concur.